Citation Nr: 0218095	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-05 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than June 7, 
2000, for a total rating on the basis of individual 
unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active duty service from March 1972 to 
June 1972.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a rating decision in June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
in Muskogee, Oklahoma, which granted the veteran TDIU, 
effective June 7, 2000.  In September 2001 the veteran 
testified at a videoconference hearing in lieu of a Travel 
Board hearing.


FINDINGS OF FACT

1.  A rating decision in June 2000 assigned a TDIU 
effective from June 7, 2000.

2.  The evidence demonstrates that the veteran has been 
only marginally employable due to his service-connected 
disabilities since January 1, 2000.


CONCLUSION OF LAW

The criteria for an effective date of January 1, 2000, for 
the assignment of a total rating based upon individual 
unemployability due to service-connected disabilities, 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400(o)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The Board finds that the RO decisions and 
correspondence provided to the veteran in this case have 
notified the veteran of all regulations pertinent to the 
issue on appeal, informed him of the reasons for which it 
had denied his claim, and provided him additional 
opportunities to present evidence and argument in support 
of his claim.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might 
be pertinent to the bases of the denial of his claim.  As 
such, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102.

The RO received the veteran's claim for TDIU on July 2, 
1998, and a rating decision in June 2000 assigned a TDIU 
effective from June 7, 2000, the date the veteran last 
worked.  Consideration of TDIU is appropriate where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  See 
Faust v. West, 13 Vet. App. 342 (2000).

A claim for a TDIU is, in essence, a claim for an 
increased rating.  The effective date of an award of 
increased compensation is the earliest date that it is 
factually ascertainable that an increase in disability has 
occurred if the claim is received within a year from that 
date; otherwise, the effective date is the later of the 
date of increase in disability or the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

At the time of the grant of TDIU, the veteran was service-
connected for a lumbar spine disability (evaluated as 60 
percent disabling) and depression (evaluated as 30 percent 
disabling).

The Board notes that the veteran has submitted copies of 
his Federal Income Taxes (including Form 1040 and Schedule 
C) dated beginning in 1997.  The Federal Income Tax 
records beginning in tax year 2000 reflect that the 
veteran's income as a self-employed barber did not exceed 
the aforementioned Bureau of the Census poverty threshold.  
Prior to tax year 2000, the veteran's income for 1998 and 
1999 was over twice the amount he earned in 2000 and well 
above the Bureau of the Census poverty threshold.  Under 
these circumstances, the Board finds that the veteran was 
marginally employed as of January 1, 2000, and an 
effective date of January 1, 2000, for a grant of a TDIU, 
is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of January 1, 2000, for a 
grant of a TDIU, is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

